Case 9:20-cv-80239-RLR Document 5 Entered on FLSD Docket 02/20/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 20-CV-80239-RS


 KK-PB FINANCIAL, LLC,

                            Appellant,

                  v.

 160 ROYAL PALM, LLC,

                            Appellee.


                         APPELLANT KK-PB FINANCIAL, LLC’S
                             NOTICE OF RELATED CASES

        Appellant, KK-PB Financial, LLC, hereby files its Notice of Pending, Refiled, Related or

 Similar Actions in accordance with Southern District of Florida Local Rule 3.8. This bankruptcy

 appeal is related to KK-PB Financial, LLC v. 160 Royal Palm, LLC, Case No. 19-CV-80342-

 RLR, KK-PB Financial, LLC v. 160 Royal Palm, LLC, Case No. 20-CV-80216-RLR and KK-PB

 Financial, LLC v. 160 Royal Palm, LLC, Case No. 20-CV-80238-RLR.

 Dated: February 20, 2020                    WHITE & CASE LLP
 Miami, Florida

                                         By: /s/ John K. Cunningham
                                             John K. Cunningham
                                             Florida Bar No. 542490
                                             James N. Robinson
                                             Florida Bar No. 608858
                                             Fan B. He
                                             Florida Bar No. 95597
                                             Southeast Financial Center, Suite 4900
                                             200 South Biscayne Boulevard
                                             Miami, Florida 33131-2352
                                             Telephone: (305) 371-2700
                                             Facsimile: (305) 358-5744

                                             Counsel for KK-PB Financial, LLC

                                                1
Case 9:20-cv-80239-RLR Document 5 Entered on FLSD Docket 02/20/2020 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this day, the foregoing document was electronically filed

 with the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being

 served on this day on all parties via transmission of Notices of Electronic Filing generated by

 CM/ECF.

                                                         By: /s/ John K. Cunningham
                                                             John K. Cunningham




                                                 -2-
